EXHIBIT 10.1
 
This Share Purchase Agreement (the ‘Agreement’) is made and entered into on
29 July 2014 between:
 
 
I.FAC 2 B.V., a private company with limited liability under Dutch law, having
its official place of business and offices in Huis ter Heide, the Netherlands,
registered with the trade register of the Chamber of Commerce under file number
61102946 (the ‘Seller); and

 
 
II.SYMBID HOLDING B.V., a private company with limited liability under Dutch
law, having its official place of business and offices in Rotterdam, the
Netherlands, registered with the trade register of the Chamber of Commerce under
file number 58921575 (the ‘Buyer’);

 
 
III.SYMBID CORP., a corporation under the laws of Nevada, United States, having
its official place of business and offices in New York, United States,
registered with the Secretary of State Nevada, United States, under file number
#E0426722011-7 (‘SBID’);

 
The Seller, the Buyer and SBID also referred to as the ‘Parties’ and each
individually also referred to as ‘Party’.

 
WHEREAS:
 
A.  
The Seller owns 100% of the issued and outstanding shares (the ‘Shares’) in the
share capital of FAC B.V., a private company with limited liability under Dutch
law, having its official place of business and offices in Amsterdam, the
Netherlands, registered with the trade register of the Chamber of Commerce under
file number 60527080 (the ‘Company’);

 
B.  
The Company owns a perpetual, worldwide, exclusive transferable license to
technology related to the development of the infrastructure for origination,
monitoring, and reporting of company data;

 
C.  
The Seller desires to sell and transfer the Shares and the Buyer desires to
purchase and accept the Shares, subject to the terms and conditions set forth in
this Agreement;

 
D.  
The Buyer was enabled to conduct a due diligence investigation into the Shares,
the Company and the perpetual, worldwide, exclusive transferable license
referred to above under B (the ‘Due Diligence Investigation’) and was furnished
the documents and records (including those in a digital format) referred to in
Schedule I of this Agreement, as attached thereto as appendix (the ‘Due
Diligence Information’);

 
E.  
On the basis of this Due Diligence Investigation, the Due Diligence Information
and its own assumptions, projections and estimates, the Buyer has confirmed its
interest in acquiring the Shares (the ‘Transaction’), in exchange for 2,750,000
shares of restricted stock in SBID, listed on the United States OTC Markets
(‘OTCQB’). The restricted stock in SBID is contractually restricted from trading
for a period of 6 months and shall contain a United States Securities Act of
1933, as amended (the ‘Securities Act’), restrictive legend under which the
stock cannot be sold except pursuant to registration under the Securities Act or
exemption therefrom. The issuance of restricted stock in SBID to Seller is
exempt from registration or qualification pursuant to Section 4(a)(2) of the
Securities Act and the transfer of the Shares of Seller to Buyer is also exempt
from registration or qualification under the Securities Act and under securities
laws of the jurisdictions where the Seller resides (if and to the extent
applicable).

 
 
1

--------------------------------------------------------------------------------

 
 
Now, therefore, in consideration of the mutual agreements, representations and
warranties contained in this Agreement, the Parties hereto agree as follows:
 
1.
SALE AND PURCHASE OF THE SHARES

 
1.1
Agreement to sell and purchase the Shares: Subject to the terms and conditions
set forth in this Agreement, the Seller hereby sells and agrees to transfer at
Closing (defined below) to the Buyer the Shares, and the Buyer hereby purchases
and agrees to accept at Closing from the Seller the same, with all rights,
titles and interests and all obligations, responsibilities, commitments and
liabilities attaching thereto.

 
1.2
Consideration: In consideration and in exchange for the Shares, the Buyer shall
procure the issuing, transfer, conveying and delivery of 2,750,000 shares of
restricted stock in SBID by SBID to the Seller (the ‘SBID Stock’).

 
2.
TRANSFER OF THE SHARES - CLOSING

 
2.1
Condition for Closing: SBID Stock: The obligation of the Seller and the Buyer to
consummate the Transaction (‘Closing’) is subject to the issuing, transfer,
conveying and delivery of the SBID Stock by SBID to the Seller, consistent with
all required (listing) consents, approvals, authorisations and/or quotations
(including the same required by the OTCQB and/or under the Securities Act, and
under securities laws of the jurisdictions where the Seller resides (if and to
the extent applicable)), prior to or ultimately on the Long Stop Date (defined
below) (the ‘Condition Precedent’).

 
2.2
Satisfaction of the Condition Precedent: The Buyer and SBID shall use their best
efforts to satisfy the Condition Precedent and the Buyer shall use its best
efforts to consummate the Transaction as soon as reasonably possible after the
date of signing of this Agreement and in any event no later than 29 September
2014 (the ‘Long Stop Date’). The Buyer and/or SBID shall as soon as reasonably
possible, and in any event not later than five business days after the date of
signing of this Agreement, prepare and file with the appropriate authorities
(including the OTCQB and/or the authorities under the Securities Act, and under
securities laws of the jurisdictions where the Seller resides (if and to the
extent applicable)), the notices, requests and/or applications for (listing)
consent, approval, authorisation and/or quotation which are required to be filed
by it in order to be consistent with all required (listing) consents, approvals,
authorisations and/or quotations (including the same required by the OTCQB
and/or under the Securities Act, and under securities laws of the jurisdictions
where the Seller resides (if and to the extent applicable)). As soon as the
Buyer and/or SBID becomes aware of a fact or circumstance which shall result or
may reasonably be expected to result in a delay of timely satisfaction of the
Condition Precedent or the Condition Precedent not being satisfied at all or the
fact that the Condition Precedent has been satisfied, the Buyer and/or SBID
shall promptly notify the Seller and the Company accordingly. If the Condition
Precedent is not satisfied prior to the Long Stop Date, or if prior to the Long
Stop Date it turns out that the Condition Precedent is incapable of
satisfaction, this Agreement may be terminated by each Party (except for Article
6, 7 and 8 which shall survive said termination).

 
 
2

--------------------------------------------------------------------------------

 
 
2.3
Closing and Actions at Closing: Closing shall take place in Amsterdam, the
Netherlands, at the offices of Houthoff Buruma (the ‘Notary’) on the 2nd
(second) business day following the day on which the Condition Precedent has
been satisfied (the ‘Closing Date’), or at such other location or date as may be
agreed between the Parties, but in any event prior to the Long Stop Date. At
Closing, the Buyer or SBID, as the case may be, shall deliver statements from
the transfer agent evidencing that the SBID Stock have been transferred to and
registered in the name of the Seller. Simultaneously, the Shares shall be
transferred to the Buyer by means of execution of a notarial deed of transfer,
substantially in the form attached hereto as Schedule II to this Agreement, in
that respect. The Seller and the Buyer shall procure the Notary to register the
transfer of the Shares to the Buyer in the shareholder's register of the
Company.

 
3.
REPRESENTATION AND WARRANTIES OF THE SELLER

 
3.1
Representation and Warranties: The Seller represents and warrants to the Buyer
that each of the following statements is true and accurate on the date of
signing of this Agreement and shall be true and accurate on the Closing Date
(the ‘Seller Warranties’):

 
3.1.1
Organization: The Company is a private company with limited liability under
Dutch law, duly organized and validly existing and in good standing under Dutch
law, and has all the requisite corporate power and authority to own its
properties and assets, including licenses, and is duly qualified to do business
in the Netherlands. The execution of this Agreement does not, and the
consummation of the Transaction in accordance with the terms hereof will not,
violate any provision of the Company’s organizational documents. The Seller has
taken all action required by Dutch law, its articles of association, or
otherwise to authorize the execution of this Agreement.

 
3.1.2
Capitalization: All Shares are legally issued, fully paid and non-assessable and
were not issued in violation of the pre-emptive or other rights of any person.
The Company has no options, warrants or other convertible securities
outstanding.

 
3.1.3
Subsidiaries and Equity Investments: The Company does not directly or indirectly
own any capital stock or other securities of, or any beneficial ownership
interest in, or hold any equity or similar interest or have any investment in
any corporation, limited liability company, limited partnership, joint venture
or other company, person or other entity.

 
3.1.4
Litigation: There is no action, suit, proceeding or investigation (‘Action’)
pending or, to the knowledge of the Seller, currently threatened in writing
against the Company, or any of its affiliates, that may affect the validity of
this Agreement or the right of the Company to enter into this Agreement. There
is no Action pending or, to the knowledge of the Seller currently threatened in
writing against the Company or any of its shareholders, before any court or by
or before any governmental body or any arbitration board or tribunal, nor is
there any judgment, decree, injunction or order of any court, governmental
department, commission, agency, instrumentality or arbitrator against the
Company or any of its affiliates. Neither the Company nor its shareholder is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.

 
 
3

--------------------------------------------------------------------------------

 
 
3.1.5
Compliance with Laws: The Company has been and is in compliance with, and has
not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever.

 
3.1.6
Agreements: The Company is not a party to or bound by any contracts, other than
the licensing and maintenance agreements (the ‘Licensing and Maintenance
Agreements’) necessary to execute the license attached as Schedule III of this
Agreement. The Seller has provided to the Buyer or SBID, prior to the date of
signing of this Agreement, true, correct and complete copies of each contract
(whether written or oral) including each amendment, supplement and modification
thereto. Other than the Licensing and Maintenance Agreements attached as
Schedule III of this Agreement, there are no other contractual commitments of
the Company.

 
3.1.7
No Debt Obligations: Upon the Closing Date, the Company has no debt, obligations
or liabilities of any kind whatsoever. The Company is not a guarantor of any
indebtedness of any person, entity or corporation.

 
3.1.8
Information: The Seller has not intentionally withheld any information of which
the Seller was or should have been aware that, had such information been known
to a prudent buyer at the date of signing of this Agreement, it would have led
such buyer to refrain from entering into the Agreement.

 
3.2
No Other Warranties: The Buyer and SBID hereby agree, acknowledge and confirm
that the Seller does not give any warranty, guarantee or any other form of
comfort, whether express or implied, in connection with the Transaction other
than the Seller Warranties.

 
 
3.3Notice: If the Buyer or SBID becomes aware of information, a fact,
circumstance or matter that does or may give rise to a claim by the Buyer
against the Seller for breach of the Seller Warranties, the Buyer or SBID, as
the case may be, shall, promptly and in any event within 30 (thirty) days of the
date on which it becomes aware of the relevant information, fact, circumstance
or matter, give written notice to the Seller, this notice setting out such
information as is available to the Buyer and/or SBID and as is reasonably
necessary to enable the Seller to assess the merits of the (potential) claim, to
act to preserve evidence and to make such provisions as the Seller deems
necessary, acting reasonably.

 
4.
INDEMNIFICATIONS

 
4.1
Sole remedy: In the event of a breach of one or more of the Seller Warranties,
only the Buyer shall be entitled to a remedy and the Buyer's sole and exclusive
remedy shall be, subject to the limitations set out in this Article 4, the right
to oblige the Seller to re-transfer to SBID or, if SBID so elect(s), transfer to
the Buyer, such number of shares of SBID Stock the value whereof (based on
OTCQB) minus a 25% discount (of such value) corresponds with the amount of the
claim by the Buyer against the Seller for breach of the Seller Warranties,
without any monetary amount being due or payable by the Buyer for such number of
SBID Stock, and without any additional monetary amount being due or payable to
the Buyer (nor, for the avoidance of doubt, to SBID) by the Seller in the event
that the value of the SBID Stock is lower than the amount of the claim by the
Buyer against the Seller for breach of the Seller Warranties. For the avoidance
of doubt, the Buyer shall not, and, for the avoidance of doubt, SBID shall not,
at any time be entitled to claim any monetary amount from the Seller for breach
of the Seller Warranties.

 
 
4

--------------------------------------------------------------------------------

 
 
4.2
Indemnification Period: The Seller Warranties shall expire eighteen months after
the Closing Date (the ‘Indemnification Period’).

 
4.3
Indemnification in Favour of the Buyer or the Company: During the
Indemnification Period, the Seller shall be liable and reimburse and hold
harmless on a euro by euro basis the Buyer or, if the Buyer so elects, the
Company against any loss, liability, claim, damage, or expense (the same as
referred to in articles 6:95 and further of the Dutch Civil Code (Burgerlijk
Wetboek), to which Buyer or the Company may become subject in the event of
breach of one or more Seller Warranties. Any loss, liability, claim, damage, or
expense to which the Buyer may become subject shall, without prejudice to other
limitations expressly set forth herein, be regarded as being incurred by the
Company in the same amount. The Seller shall at all times be entitled to take
such action, legal or otherwise, as they may deem necessary or expedient to
protect its interests. The Buyer shall inform and consult with the Seller when
taking such action.

 
4.4
Financial Limits: The liability of the Seller shall be limited as follows:

 
(i)  
the Seller shall not be liable in respect of any claim for breach of one or more
Seller Warranties in respect of which the amount of losses is less than EUR
10,000, it being understood that a series of such claims arising from the same
cause will be aggregated for the purpose of calculating the amount of losses for
the purpose of this Article 4.4(i). In case the aforesaid threshold is exceeded,
the Seller shall be liable for the full amount (and not only the excess);

 
(ii)  
the aggregate liability of the Seller for breach of one or more Seller
Warranties listed in Articles 3.1.1 up to and including 3.1.3 shall not exceed
such amount equal to the total value (based on OTCQB) of the number of shares of
SBID Stock held by the Seller at any time (the ‘Cap’);

 
(iii)  
the aggregate liability of the Seller for breach of one or more Seller
Warranties listed in Articles 3.1.4 up to and including 3.1.8 shall not exceed
50% (fifty per cent) of the Cap.

 
4.5
Disclosures and Due Diligence Investigation: The Seller Warranties are limited
by - and the Seller shall not be liable for breach of one or more Seller
Warranties in respect of - the information, facts, circumstances or matters
fairly disclosed in the Due Diligence Information. For purposes of this Article
4, fairly disclosed means with respect to information, a fact, circumstance or
matter in the Due Diligence Information that such information, fact,
circumstance or matter enables a buyer acting reasonably (based on a prima facie
review of the document containing such information, fact, circumstance or
matter) to obtain a fair and accurate assessment of the nature and effect of
such information, fact, circumstance or matter; a reference in a document to a
fact, a matter or other information contained in another document that has not
been provided in full, is not deemed fairly disclosed for purposes of this
definition.

 
 
5

--------------------------------------------------------------------------------

 
 
4.6
Fraud or Wilful Misconduct: The maximum aggregate liability of the Seller for
breach of one or more Seller Warranties shall not exceed the Cap, provided that
no limitations set out in this Article 4 shall apply to any claim in case of
fraud (bedrog) or wilful misconduct (opzet) of the Seller or any of its
directors or employees in connection with such claim.

 
5.
THIRD PARTY CLAIMS

 
5.1
Third Party Claim: If any third party gives notice to the Buyer with respect to
any information, fact, circumstance or matter that does or may give rise to a
claim by the Buyer against the Seller for breach of the Seller Warranties (a
‘Third Party Claim’), the Buyer shall, promptly and in any event within 30
(thirty) days of the date on which the Buyer becomes aware of the relevant
information, fact, circumstance or matter, give written notice to the Seller,
this notice setting out such information as is available to the Buyer and as is
reasonably necessary to enable the Seller to assess the merits of the
(potential) claim, to act to preserve evidence and to make such provisions as
the Seller deems necessary, acting reasonably.

 
5.2
Conduct of Defence: In respect of a Third Party Claim:

 
(i)  
the Buyer or the Company shall not make any admission, or enter into any
compromise or settlement without the prior written consent of the Seller;

 
(ii)  
the Seller may, subject to Article 5.2(iii), and at its expense and in its
absolute discretion, upon giving notice in writing to the Buyer, elect to assume
and conduct the defence and negotiations with counsel and legal advisers of its
choice and to take such action as it may from time to time deem appropriate to
avoid, dispute, deny, defend, appeal, compromise such Third Party Claim
(including making counterclaims or other claims against third parties) in the
name of the Buyer or the Company;

 
(iii)  
where the Seller has elected to assume the defence pursuant to Article 5.2(ii):

 
 
a.
the Buyer (and the Buyer shall procure that the Company) shall give the Seller
such information and assistance including access to premises and personnel as
the Seller may reasonably request;

 
 
b.
the Buyer (and the Buyer shall procure that the Company) shall allow the Seller
to examine, copy and photograph any assets, accounts, documents and records as
the Seller may reasonably request and shall instruct counsel and advisers
referred to in Article 5.2(ii) to act on behalf of the Buyer or the Company
concerned but in accordance with the Seller's reasonable instructions; and

 
 
c.
the Seller shall keep the Buyer as soon as practically possible informed of
relevant matters relating to the Third Party Claim.

 
 
6

--------------------------------------------------------------------------------

 
 
5.3
Settlement: The Seller shall not enter into any settlement or compromise with
respect to a Third Party Claim without the prior written consent of the Buyer
(such consent not to be unreasonably withheld or delayed) unless the proposed
settlement or compromise involves only the payment of money and does not impose
an injunction upon the Buyer or the Company.

 
6.
INTELLECTUAL PROPERTY RIGHTS

 
6.1
No Assignment or Licence: No provisions in this Agreement seek to assign or
license intellectual property rights unless expressly agreed otherwise in
writing. The Parties acknowledge that each Party will retain ownership of all
their intellectual property rights.

 
6.2
Ownership: All intellectual property rights, information and know-how developed,
created or acquired (other than on the basis of a licence) by the Seller, the
Buyer or SBID, or their affiliated enterprises, or the Company will be owned by
the Seller, Buyer, SBID, or their affiliated enterprises, or the Company.

 
7.
FINAL PROVISIONS

 
7.1
Notifications: All notifications or other information that is required or
allowed to be communicated under this Agreement must be made in writing and can
either be hand-delivered or sent by post or telefax (however in the latter case
the notification must be confirmed without delay by means of an original
notification) to the addresses as provided by the designated Party to the other
Parties.

 
7.2
Complete Agreement: This Agreement contains the complete agreement concluded
between the Parties concerning the subject of the Agreement and supersedes all
agreements previously concluded between the Parties on this matter.

 
7.3
Costs: Each Party to this Agreement, irrespective of whether this Agreement and
the transactions ensuing from it are actually performed, except to the extent
otherwise provided for in this Agreement, will bear its own costs for the
formation of this Agreement, as well as the costs relating to the negotiations,
preparations and performance of this Agreement, including the costs and fees of
legal advisers, accountants, financial advisers and other experts. The costs of
the Notary will be borne by the Buyer.

 
7.4
Validity: If one or more provisions of this Agreement prove to be legally
invalid, the other provisions of this Agreement will remain in force. The
Parties will consult with each other on any provisions that are legally invalid
so as to agree on replacement provisions that are legally valid, the purport of
which corresponds as closely as possible to the original provisions.

 
7.5
Waiver: Subject to Article 2.2 and unless and to the extent this Agreement
explicitly provides otherwise, each Party waives the right to, wholly or
partially, dissolve (ontbinden) or nullify (vernietigen) or otherwise terminate
this Agreement by way of an out-of-court declaration (buitengerechtelijke
verklaring) or in any other manner or to seek the dissolution (ontbinding) or
nullification (vernietiging) of this Agreement in court.

 
 
7

--------------------------------------------------------------------------------

 
 
8.
APPLICABLE LAW AND DISPUTE SETTLEMENT

 
8.1
Applicable Law: This Agreement and the agreements concluded for the performance
of this Agreement will be governed exclusively by Dutch law.

 
8.2
Dispute Settlement: All disputes relating to this Agreement, or any agreements
concluded for the performance of this Agreement, will first be referred to a
mediator. Should mediation fail to produce results within three months, any
disputes will solely be submitted to the competent court in Amsterdam.

 
AGREED AND SIGNED:
 
/s/ D.J. Klinkhamer                                                      
FAC 2 B.V.
on behalf of the above:
Twinder International Holding B.V., D.J. Klinkhamer
 
 
 /s/ Korstiaan Zandvliet
Symbid Holding B.V.
on behalf of the above:
Korstiaan Zandvliet
 
/s/ Korstiaan Zandvliet
Symbid Corp.
on behalf of the above:
Korstiaan Zandvliet
 
 /s/ Robin Slakhorst
Symbid Holding B.V.
on behalf of the above:
Robin Slakhorst
 
/s/ Robin Slakhorst
Symbid Corp.
on behalf of the above:
Robin Slakhorst

 
 
 
8


--------------------------------------------------------------------------------

 